Exhibit 10(iii)B

 

MANAGEMENT AGREEMENT

ACCESS CAPITAL STRATEGIES COMMUNITY INVESTMENT FUND, INC.

 

THIS AGREEMENT, dated as of May 23, 2003

 

BETWEEN:

 

ACCESS CAPITAL STRATEGIES COMMUNITY INVESTMENT FUND, INC., a Maryland
corporation (hereinafter called the “Fund”),

 

- and -

 

ACCESS CAPITAL STRATEGIES LLC, a Massachusetts limited liability company
(hereinafter called the “Manager”)

 

RECITES THAT:

 

Whereas the Fund and the Manager have entered into a Management Agreement made
as of June 15, 1998 (the “Management Agreement”); and

 

Whereas the Fund and the Manager have agreed to amend the Management Agreement
pursuant to Section 11 of the Management Agreement;

 

Now, therefore, in consideration of the premises and mutual covenants herein
contained, it is agreed between the parties hereto as follows:

 

Definitions and Interpretations

 

1. Unless separately defined, terms in this Agreement have the meanings
attributed to them in the Management Agreement.

 

Amendment

 

2. Section 7(a) of the Management Agreement is hereby deleted in its entirety.

 

3. Section 7(b) of the Management Agreement is hereby redesignated as Section
7(a).

 

4. Section 7(c) of the Management Agreement is hereby amended by deleting
Section 7(c) and replacing it with the following:

 

“(b) If for any month the amount of operating expenses paid by the Fund pursuant
to Section 7(a) exceeds 0.25% of the Fund’s monthly net assets (the “Expense
Cap”), the Manager will pay to the Fund the amount of such excess. If for any
month the amount of operating expenses paid by the Fund pursuant to Section 7(a)
is less than the Expense Cap, the Fund will pay to the Manager, as reimbursement
for previously paid operating expenses, the difference between the amount of
operating expenses actually paid by the Fund for such month and the



--------------------------------------------------------------------------------

Expense Cap to the extent the Manager has not been fully reimbursed for any
operating expenses previously paid by the Manager.”

 

5. Section 7(d) of the Management Agreement is hereby redesignated as Section
7(c).

 

6. Section 7(e) of the Management Agreement is hereby redesignated as Section
7(d) and the word “quarterly” is replaced with “monthly.”

 

7. Section 7(f) of the Management Agreement is hereby redesignated as Section
7(e).

 

8. Section 8(a) of the Management Agreement is hereby amended by deleting the
word “quarterly” and replacing it with “monthly.”

 

Miscellaneous Provisions

 

9. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

10. This Agreement shall be governed and construed in accordance with the laws
of the State of Maryland, without giving effect to the conflicts of laws
principles thereof, and in accordance with the 1940 Act.

 

11. This Agreement shall not take effect unless (i) it is approved by vote of a
majority of the Fund’s outstanding voting securities and (ii) the Agreement
dated as of May 23, 2003 between the Manager and Merrill Lynch Investment
Managers, L.P. is approved by vote of a majority of the Fund’s outstanding
voting securities.

 

12. This Agreement shall take effect upon the later of (i) June 1, 2003 or (ii)
the date on which this Agreement is approved by vote of a majority of the Fund’s
outstanding voting securities.

 

In witness whereof the parties have caused this Agreement to be executed by
their officers designated as of the day and year first above written.

 

ACCESS CAPITAL STRATEGIES COMMUNITY INVESTMENT FUND, INC.

By:

 

/s/    DAVID F. SAND

--------------------------------------------------------------------------------

Name:

  David F. Sand

Title:

  CEO

 

ACCESS CAPITAL STRATEGIES LLC

By:

 

/s/    DAVID F. SAND

--------------------------------------------------------------------------------

Name:

  David F. Sand

Title:

  President